COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-253-CV
 
DALLAS/FORT WORTH INTERNATIONAL                                                    
APPELLANT
AIRPORT BOARD
V.
ROBERT TERRY REED                                                                               
APPELLEE
----------
FROM 67TH DISTRICT
COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
We have considered the "Agreed Motion
To Set Aside Trial Court's Judgment" filed by appellant Dallas/Fort Worth
International Airport and appellee Robert Terry Reed. Because the parties have
settled all matters in the appeal, it is the court's opinion that the motion
should be granted. We, therefore, reverse the trial court's judgment without
reference to the merits and remand to the trial court for entry of judgment
consistent with the parties' settlement agreement. See TEX.
R. APP. P. 42.1(a)(1),
43.2(d).
Appellant shall pay all costs of this
appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
 
                                                                              
PER CURIAM

PANEL B: WALKER, DAY, and GARDNER, JJ.
DELIVERED: April 10, 2003.

1. See Tex. R. App. P. 47.1.